Citation Nr: 9918401	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory condition secondary to Agent Orange (herbicide) 
exposure.

2.  Entitlement to service connection for a chronic skin 
condition of the hands, to include as secondary to Agent 
Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal. 


FINDING OF FACT

There is no competent medical evidence to demonstrate the 
existence of a chronic respiratory condition or chronic skin 
condition of the hands in service, nor is there competent 
medical evidence to relate any current respiratory condition 
or chronic skin condition of the hands to service or to 
demonstrate that the veteran developed such condition as a 
result of any incident of service, including exposure to 
herbicides during service.


CONCLUSION OF LAW

The claims for service connection for a chronic respiratory 
condition or a chronic skin condition of the hands, to 
include as secondary to exposure to Agent Orange or other 
herbicides, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection on a Presumptive Basis

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy (meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset); Porphyria cutanea tarda; Prostate cancer; 
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The veteran served as a truck driver while in Vietnam.  There 
is no indication of the claimed skin disorder, shortness of 
breath or respiratory abnormality in service or at discharge.  
According to hospitalization records from April 1990, the 
veteran reported a more than two pack per day cigarette habit 
for over 20 years, and he was first diagnosed with chronic 
obstructive pulmonary disease (COPD) and emphysema.  
Documented medical advice was to stop smoking immediately.

The veteran has established service connection for warts on 
both hands; however, it is the veteran's contention that the 
claimed condition affecting his hands is not related to that 
service-connected disability, but, rather it is related to 
exposure to herbicides or otherwise to service.  At a VA 
examination of November 1996, he reported warts on his hands 
subsided within a year or two after discharge.  There was no 
history of boils or acne reported.  The veteran claimed that 
within a year after discharge, blistering eruptions began on 
the palms of his hands.  A VA hand examination from November 
1973 did not report any complaints or active pathology with 
respect to the claimed hand condition.  Objectively, at the 
November 1996 examination, the examiner noted scaly palms, 
but the veteran's disorder was asymmetric at the time of the 
examination.  There were no blister or pustules noted.  
Diagnosis was tinea manum.

On an associated Agent Orange examination in 1996, the 
veteran reported a tour of duty in Vietnam from December 1966 
to December 1967.  About seven years prior to the 
examination, he developed progressive shortness of breath.  
He reported smoking one pack of cigarettes per day for 20 
years but that he quit in 1980.  Diagnoses were COPD, 
emphysema, oxygen dependent., type II diabetes, congestive 
heart failure (stable), and polycythemia.

As for the veteran's claims respecting a chronic respiratory 
condition, diagnosed as severe emphysema and COPD, and a 
chronic skin condition, diagnosed as tinea manum, the Board 
further notes that such conditions are not among of the 
diseases recognized as attributable to Agent Orange under 
applicable regulations.  See 38 C.F.R. § 3.309(e).

In light of the above, it is well to observe that the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, as a matter of law, 
the veteran cannot receive the benefit of the provisions of 
38 C.F.R. § 3.309(e) to establish a rebuttable presumption 
that his respiratory condition or skin condition was caused 
by exposure to Agent Orange.  To the extent the law is 
dispositive of these issues, the claims lack legal merit.  
Id.

II.  Service Connection on a Direct Basis

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994); see also McCartt v. West, 97-1831 (U.S. Vet. 
App. Feb 8, 1999).  

Thus, the veteran could establish service connection 
directly.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Certain other conditions manifest to a 
degree of 10 percent within one year after separation from 
service may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the United States Court of Appeals for Veterans Claims' 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "Court") case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

As stated above, the claimed conditions were not noted in 
service or at discharge.  Medical evidence does not 
demonstrate the presence of such conditions until many years 
after service.

The United States Court of Veterans Appeals (Court) has held 
that where the issue involves medical causation, competent 
medical evidence which indicates that the claim is plausible 
or possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).

The veteran's claims for a chronic respiratory condition and 
for a chronic skin condition are not well-grounded from the 
perspective that there is no competent medical evidence of a 
nexus to service.  None of the evidence of record contains a 
medical opinion relating either ailment with the veteran's 
period of service or with any exposure to Agent Orange in 
service or within a year thereafter.  

The Board notes that the veteran has testified that a doctor 
has associated his respiratory pathology to herbicide 
exposure.  However, in addition to the absence of evidence 
supporting such an assertion, at this juncture the doctor 
remains unidentified.  Moreover, lay appellant's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence", cannot constitute the medical evidence of 
in-service etiology (nexus) of a current disability during 
service that is generally necessary in order for a claim to 
be well-grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Id.  

Although the veteran's statements and testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence of a nexus between a current disorder and 
that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.   Furthermore, 
the veteran is not competent to offer an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. at 69, 77-
78 (1995).



ORDER

Service connection for a chronic respiratory condition is 
denied.

Service connection for a chronic skin condition of the hands 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

